66 F.3d 334
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Olusesan ADESANYA, Petitioner-Appellant,v.K.W. PRUNTY, Chief Deputy Warden;  Attorney General for theState of California, Respondents-Appellees.
No. 94-56311.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 5, 1995.*Decided Sept. 8, 1995.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Olusesan Adesanya, a California state prisoner, appeals pro se the denial of his habeas corpus petition.  Adesanya contends the trial court erred by admitting a tape recording made by the victim in which he admitted raping her and by not giving reasons for imposing a consecutive two-year term on count 2 and an eight-year term on count 3.  Having conducted a de novo review, Taylor v. Kincheloe, 920 F.2d 599, 601 (9th Cir.1990), we affirm for the reasons stated by the district court.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  We therefore deny Adesanya's request for oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3